Citation Nr: 1220377	
Decision Date: 06/11/12    Archive Date: 06/22/12	

DOCKET NO.  09-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service connected ventral hernia repair scarring.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the VARO in Winston-Salem, North Carolina.  

The case was previously before the Board in February 2011 at which time it was determined that although the sufficient new and material evidence had been received to warrant reopening of his claim for service connection for a stomach disorder, to include GERD, however, the evidence of record did not relate a stomach disorder, to include GERD, to the Veteran's active service.  

The Veteran then appointed a private attorney to represent him and they appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2011, the Court granted a Joint Motion for Partial Remand and returned the case to the Board for readjudication and the issuance of a new decision.  

The representative was informed by letter dated in January 2012 that he and the Veteran had 90 days from the date of the letter to submit additional argument or evidence.  If there was no communication from either of them by the end of the 90 day period, they were told, the Board would assume there was nothing else to be submitted and the Board would proceed with review of the case.  In an April 3, 2012 letter, the representative was informed that a letter requesting an additional 30 day period of time in which to respond to the Board's letter dated in January 2012 was being granted.  A new deadline for the submission of materials to the Board was set as May 14, 2012.  The representative was informed that in order to comply with the statutory mandate of the Veterans' Benefits Improvement Act of 1994, the Board was not able to entertain further requests for an extension of time, unless a motion for good cause explaining the delay was received.  Such a motion has not been submitted and the case is therefore ready for the Board's review at this time.  

The Board notes that the only issue for consideration at this time is that listed on the title page of this decision.  

To the extent the Veteran is claiming entitlement to service connection for a left ankle disability, a psychiatric disorder, a bilateral ear disorder, and/or an increased disability rating for ventral hernia repair scarring, these matters have not been developed or adjudicated for the Board's review at this time.  The Veteran was sent a letter with regard to the issues in October 2011 informing him that additional evidence was needed from him with regard to the issues.  

With regard to the issue that has been certified for the Board's review, that being service connection for a chronic stomach disorder, the appeal is REMANDED to the RO for further development as set forth below.  

REMAND

At a hearing before the undersigned in Winston-Salem, North Carolina, in November 2010, the Veteran testified that he was in receipt of Social Security disability benefits based primarily on a bipolar disorder.  (Transcript, p. 3).  

The claims file does not contain any records from the Social Security Administration.  He indicated that the psychiatric disorder was the primary reason for the finding.  Nevertheless, as the case is otherwise in need of development, the VA will obtain the records from the Social Security Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In response to questioning as to when he was told that he first had GERD, the Veteran stated that he could not remember exactly, but it would have been some time since 2007.  (Transcript, p. 8).  When asked whether any doctors told him that his GERD was related to service, the Veteran was vague in his response.  (Transcript, p. 12).  

The majority of Veteran's service treatment records are not available.  Of record is a July 2008 memorandum reflecting that all procedures to obtain records had been correctly followed, but the Veteran's service treatment records were not available for review.  The Veteran has been informed that he may submit other evidence in lieu of the service treatment records.  He has not submitted any alternative evidence, but will be afforded additional opportunity to do so.

The Board is aware that under 38 C.F.R. § 3.159 (c) (4) (2011), a VA examination or opinion is necessary if the evidence of record:  (a) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability; and (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (d) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, further development is in order and the case is REMANDED for the following actions:  

1.  VA should ask the Veteran to identify all sources of treatment and evaluation he has received for a stomach disorder, and to provide any releases necessary for VA to secure records of such treatment or evaluation, to the extent he has not already done so.  VA should obtain for the record copies of the complete records of all such treatment and evaluation for all identified sources.  The Veteran should also be asked to provide more specific information with regard to problems he has had with his stomach since his departure from active service in 1983.  He should be informed that supporting evidence might include statements from family member and long time associates who might be aware of difficulties he has had with his gastrointestinal system ever since service.  

2.  VA should contact the Social Security Administration and retain a copy of any agency records and decision awarding or denying the Veteran's Social Security Administration disability benefits, including all medical records used in making the decision.  If the search for any such records provides negative results, this fact should be clearly noted in the claims folder.  Any obtained records should be associated with the claims file.  

3.  Thereafter, the Veteran should be accorded an examination by an examiner knowledgeable in gastrointestinal disorders for the purpose of ascertaining the etiology of any current stomach disorder, to include whether any current stomach disorder is due to service or is secondary to the Veteran's service connected ventral hernia repair scarring and/or any medications taken for the scarring.  The examiner should conduct all appropriate tests studies and his or her clinical findings should be reported in detail.  Based upon the examination results and review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (better than a 50 percent probability) that any current stomach disability, to include GERD, is related to the Veteran's active service, to include whether it is secondary to any service-connected disability or medications taken for a service connected disability.  The physician must explain the rationale for any opinion expressed.  It should be indicated whether the GERD is proximately due to, the result of, or permanently made worse (aggravated) by a service connected disability.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran's statements as to his difficulties with his stomach during service and subsequent thereto should be considered by the examiner.  If the examiner is not able to express an opinion without resort to speculation, he or she should provide reasons why.  

4.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be accorded an opportunity for response.  Then, if otherwise indicated, the matter should be returned to the Board for appellate reconsideration.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, or to provide more specific information with regard to his difficulties with his stomach in service may well result in denial of his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



